United States District Court
Northem District of Califomia

\CO°\IG\!J\~|>'~)JN'-‘

NNNNNNNNN»-‘»-\»-¢»-‘»-‘»-l»_-»_¢_¢,_¢
O¢\lO\UI-I>WN'-'O\OOQ\IO\U!-BDJN'-‘O

 

 

FILED
`MAR252019

susAN \'. SOONG )QA

UNITED sTATEs DISTRICT COURT CLER*<' U'S~ D'S`WCT COUR

NORTHERN D|STB|CT OF CAL|FORN|A

NORTHERN DISTRICT OF CALIFORNIA

l
IN THE MATTER oF CV 1 &a~°>€@ 0 0 7 5 MISC

Howard Stephen Levine, bar number' ()RDER TO SHOW CAUSE RE 1
SUSPENSION FROM MEMBERSHIP

061881 IN GOOD STANDING OF THE BAR
OF THE COURT

 

TO: Howard Stephen Levine, bar number 061881 `
The State Bar of Califomia has notified the United States District Court for the liloxthem District of

Califomia that, effective January 9, 2019, you have become ineligible to practice law in the State of
Califomia following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northem District of Califomia.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule ll-7(b)(1). On or before May 3, 2019, you may file ia response to this
Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s

website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be

1
l
1

suspended from membership without hirther notice.
lf you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of Califomia, you may apply for reinstatement purjsuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after May 3, 2019 absent further order of this
Court.
IT IS SO ORDERED.

Dated:3/25/19 l

 

JAMES D who
United S es District Judge

.~1ll/))'m1\'»1])'.\'L:i/')/i/z<.’ (_').\'(" (.'S’.-l
l'm'. / /~/-5'

/

 

 

